Case: 1:20-cv-00758 Document #: 1-1 Filed: 02/03/20 Page 1 of 2 PagelD #:16

EXHIBIT A

 
 
   
 

SREDBIVE EEE AS

O/ 43/2816

 

ite Mobile Research Program
Complimentary iPhone ar iPad & $100 Par Month

Gr $1806 if you use your personal iPhone or iPad

Unique Invitation Code: HOLMSLSS

Nearly 4,000 top physicians cashed an honorarium chéck this month in
exchange for their thaughts, apinions and expertise on treatrnant options.
Join tham today!

Limited spots are available in the Impact Network Elite research program,
Our exclusive community of physicians provides daep insight inte available
treatmant options.

 

How to Join

1, Go te htto /Avww. myinpactnetwork. cam,

2. Enter your invitation code: HOLMB185.

3, Glick Learn Mora under Impact Network Elite

4. Review study Information, Click Join Impact Netwark Elite to ragister.

Contact us

Feel free to contact us at 866-467-2287 ar support@mylmpactnatwork.con,

 
